Name: Commission Regulation (EEC) No 1813/84 of 28 June 1984 laying down detailed rules for applying the differential amounts for colza, rape and sunflower seed
 Type: Regulation
 Subject Matter: monetary economics;  plant product;  economic policy;  processed agricultural produce;  prices
 Date Published: nan

 29 . 6. 84 Official Journal of the European Communities No L 170/41 COMMISSION REGULATION (EEC) No 1813/84 of 28 June 1984 laying down detailed rules for applying the differential amounts for colza, rape and sunflower seed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1 556/84 (2), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (3), as last amended by Regulation (EEC) No 1 474/84 (4), and in particular Article 7 thereof, Whereas Regulation (EEC) No 1569/72 provides for the publication, as from 1 July 1984, of final subsidies and final refunds, which includes therefore the differential amounts ; whereas the detailed implemen ­ ting rules laid down in Commission Regulation (EEC) No 2300/73 (S) must be adapted accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, 1 . The component of the differential amount calcu ­ lated as a target price corrective : (a) shall be added to the amounts of the subsidy and of the refund in Member States whose - currency has appreciated ; (b) shall be deducted from the amounts of the subsidy and of the refund in Member States whose currency has depreciated . 2. The component of the differential amount calcu ­ lated as a subsidy or export refund corrective : (a) shall be deducted from the amounts of the subsidy and of the refund in Member States whose currency has appreciated ; (b) shall be added to the amounts of the subsidy and of the refund in Member States whose currency has depreciated. Article 3 The period referred to in the second indent of Article 2 ( 1 ) (b) of Regulation (EEC) No 1569/72 shall run from the Wednesday of one week to the Tuesday of the following week. Article 4 1 . The spot market rates shall be based on the rates for the ECU established daily by the Commission in terms of the currencies concerned and published in the 'C' series of the Official Journal of the European Communities. 2. The forward exchange rates shall be based on the spot market rates for the ECU calculated daily by the Commission on the basis of information recorded on the exchange markets. 3 . Where, for one or more months, quotations of forward exchange rates are not available, the rates adopted for the previous months or the following months, as the case may be, shall be used. Article 5 1 . The target price corrective component and the corrective component of the subsidy or the refund shall be equal to the effect on, respectively, the target price, the subsidy or the refund of the coefficient derived from the percentage referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72. HAS ADOPTED THIS REGULATION : Article 1 The differential amounts for colza, rape and sunflower seed referred to in Article 1 of Regulation (EEC) No 1 569/72 shall comprise the following : (a) a target price corrective ; (b) a subsidy or export refund corrective. These components shall be calculated for each month in which the differential amounts are determined in accordance with Article 2 of the abovementioned Regulation . Article 2 In order to determine the final subsidy or final refund to be granted : (') OJ No 172, 30. 9 . 1966, p . 3025/66. (2) OJ No L 150, 6 . 6 . 1984, p. 5 . (3) OJ No L 167, 25 . 7. 1972, p. 9 . O OJ No L 143, 30 . 5 . 1984, p. 4. O OJ No L 236, 24. 8 . 1973, p. 28 . No L 170/42 Official Journal of the European Communities 29. 6 . 84 or  subject to denaturing according to Community rules, are the subject of trade between Member States, there shall be drawn up in the Member State where the seeds have been harvested, after they have been weighed, the control copy referred to in Article 10 of Regulation (EEC) No 223/77, section 41 (d) of which shall contain, in addition to the description of the goods, one of the following endorsements : 'Seed harvested in . . 'FrÃ ¸ hostet i . . . 'Ã lsaaten geerntet in . . 'Ã £ÃÃ ¿Ã Ã ¿Ã ¹ Ã Ã Ã ³Ã ºÃ ¿Ã ¼Ã ¹Ã Ã Ã ­Ã ½Ã Ã µÃ  Ã µÃ ¹Ã  . . 'Graines rÃ ©coltÃ ©es en . . . 'Semi raccolti in . . . 'Zaden geoogst in 2. The following sections of the control copy shall be completed : (a) section 103 ; (b) section 1 04 by deleting those entries which are not applicable and by inserting one of the following : 'Intended to be processed for the production of oil or, in the case of colza and rape seed, for incor ­ poration into animal feedingstuffs, or to be rendered ineligible for subsidy within the meaning of Article 30 of Regulation (EEC) No 2681 /83 .' 2 . Where forward differential amounts are deter ­ mined, they shall apply only where the subsidy or refund has been fixed in advance. In such a case, account shall be taken of the amount valid on the day in which the application for part AP of the Commu ­ nity subsidy certificate or, as the case may be, for the export certificate involving advance fixing of the refund is lodged and which refers to the month of lodging of part ID of the Community subsidy certifi ­ cate or, as the case may be, the day of completion of the customs export formalities . Article 6 1 . The percentage referred to in Article 2 (2) of Regulation (EEC) No 1569/72 shall be 0,5 . 2. The period during which the forward exchange rates are recorded shall run from Wednesday of one week to Tuesday of the following week. Article 7 The target price referred to in Article 5 shall be that valid on the day on which the application for part ID of the Community subsidy certificate is lodged or the day on which customs export formalities are completed . Article 8 1 . Where the world market price is higher than the target price, the final subsidy to be granted shall be equal to the differential amount calculated in accord ­ ance with the provisions of Articles 1 and 5, minus the difference between the world market price and the target price . 2 . Where the differential amount applied to the amount of the subsidy or of the refund results in a final subsidy or a final refund which would be nega ­ tive, no subsidy or refund shall be granted. Article 9 For the purposes of the granting of the final subsidies or refunds, the authority controlling the destination of seed which has been the subject of intra-Community trade shall , where necessary, send a copy or photocopy of the control copy referred to in Article 10 of Commission Regulation (EEC) No 223/77 (') to the agency responsible for levying or granting these amounts. Article 10 1 . When seeds harvested in the Community, other than seeds :  recognized by the law of the Member State of origin as being seeds for sowing, Bestemt til forarbejdning med henblik pÃ ¥ fremstil ­ ling af olie eller for raps- og rybsfrÃ ¸s vedkom ­ mende med henblik pÃ ¥ disses iblanding i foder ­ stoffer, eller bestemt til at behandles sÃ ¥ledes, at de ikke kan opnÃ ¥ den i artikel 30 i forordning (EÃF) nr. 2681 /83 omhandlede stÃ ¸tte .' 'Dazu bestimmt zur Gewinnung von Ã l verarbeitet oder, im Fall von Raps- und RÃ ¼bsensamen Futter ­ mitteln beigemischt zu werden, oder in den Zustand versetzt zu werden , daÃ  die Beihilfe im Sinne von Artikel 30 der Verordnung (EWG) Nr. 2681 /83 nicht mehr beansprucht werden kann.' 'Ã Ã Ã ¿Ã ºÃ µÃ ¹Ã ¼Ã ­Ã ½Ã ¿Ã Ã ½Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ ÃÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ® Ã µÃ »Ã ±Ã ¯Ã ¿Ã Ã ®, Ã Ã Ã ·Ã ½ ÃÃ µÃ Ã ¯ÃÃ Ã Ã Ã · Ã Ã Ã ½ Ã ºÃ Ã ±Ã ¼Ã ²Ã Ã ÃÃ ¿Ã Ã Ã ½ Ã ºÃ ±Ã ¹ Ã ³Ã ¿Ã ³Ã ³Ã Ã »Ã Ã ÃÃ ¿Ã Ã Ã ½, Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ Ã µÃ ½Ã Ã Ã ¼Ã ¬Ã Ã Ã Ã ® Ã Ã ¿Ã Ã  Ã Ã µ Ã ¶Ã Ã ¿Ã Ã Ã ¿Ã Ã ­Ã , Ã ® Ã ½Ã ± Ã Ã µÃ ¸Ã µÃ ¯ Ã Ã µ Ã ºÃ ±Ã Ã ¬Ã Ã Ã ±Ã Ã · ÃÃ ¿Ã Ã ´Ã µÃ ½ Ã µÃÃ ¹Ã Ã Ã ­ÃÃ µÃ ¹ Ã ½Ã ± Ã µÃÃ Ã Ã µÃ »Ã µÃ ¯Ã Ã ±Ã ¹ Ã ±ÃÃ  Ã Ã ·Ã ½ Ã µÃ ½Ã ¯Ã Ã Ã Ã Ã · Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã ­Ã ½Ã ½Ã ¿Ã ¹Ã ± Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 30 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2681 /83 .' Destine a etre transformÃ © en vue de la production d'huile, ou dans le cas des graines de colza et de navette, en vue de leur incorporation dans les aliments pour animaux, ou Ã Ã ªtre mis en condition de ne pas pouvoir bÃ ©nÃ ©ficier de l'aide au sens de l'article 30 du rÃ ¨glement (CEE) n ° 2681 /83 .' Destinato ad essere trasformato per la produzione di olio o, nel caso dei semi di colza e di ravizzone, ai fini della loro incorporazione negli alimenti per animali , o ad essere messo in condizione di non poter beneficiare dell'integrazione ai sensi dell'arti ­ colo 30 del regolamento (CEE) n . 2681 /83 .'(') OJ No L 38 , 9 . 2 . 1977, p. 20 . 29. 6. 84 Official Journal of the European Communities No L 170/43 'Bestemd om met het oog op de olieproduktie of, in het geval van koolzaad en raapzaad, met het oog op de bijmenging in diervoeder te worden verwerkt of om in een zodanige staat te worden gebracht dat zij niet meer voor de steun in aanmerking komen in de zin van artikel 30 van Verordening (EEG) nr. 2681 /83 .' which is more than 2 % less than the quantity indi ­ cated in the control copy and for which the deposit was lodged. The amount of the security to be forfeited shall be calculated on the basis of the difference between the quantity for which a security was lodged minus 2 % and the quantity for which the abovementioned proof is given . Article 14 Where the quantity which comes under control at the oil mill , at the feedingstuffs manufacturing under ­ taking or which is exported exceeds by more than 2 % the quantity indicated in section 103 of the control copy, the additional quantity shall be treated as being imported from non-member countries . The net weight of the inspected product shall be inserted in the 'Control of use and/or destination' section on the back of the copy under 'Remarks'. Article 11 1 . The control copy provided for in Article 10 of Regulation (EEC) No 223/77 shall be accompanied by a security of 6 ECU per 100 kilograms net. 2. The applicant shall choose whether the security is to be lodged in cash or in the form of a guarantee given by an establishment which meets the criteria laid down by the Member State which issued the copy. Article 12 The security shall be released when proof has been furnished that the seeds in question have been disposed of in one of the ways referred to in Article 10 . The proof may be given only by producing the control copy referred to in Article 10 of Regulation (EEC) No 223/77, completed in accordance with Article 10 of this Regulation. Article 13 1 . The entire security shall be forfeit if, within nine months of its being lodged, no proof has been furnished that the seeds have been disposed of in one of the ways referred to in Article 10 . 2. Part of the security shall be forfeit if, within the period referred to in paragraph 1 , the proof referred to in that paragraph is furnished for a quantity of seeds Article 15 For the purposes of applying Articles 12 and 13, the net weight shown in section 103 of the control copy shall be compared with the net weight indicated in that copy in accordance with the second subparagraph of Article 10 (2). Article 16 Regulation (EEC) No 2300/73 is hereby repealed. However, it shall remain applicable until 30 June 1984. Article 17 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 June 1984. For the Commission Poul DALSAGER ' V ^ Member of the Commission